Citation Nr: 0213922	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  00-17 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from June 1970 until May 1971.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Reno, Nevada, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  In an unappealed July 1971 rating decision, the RO denied 
service connection for a nervous condition (then referred to 
as "emotional instability.")

3.  The evidence added to the record subsequent to the July 
1971 rating decision, when viewed in the context of the 
entire record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1971 rating decision denying entitlement to 
service connection for a psychiatric disorder is final.  
38 U.S.C.A. §§ 7105, 5103, 5103A, 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  The evidence received subsequent to the July 1971 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 5108, 
7105, 5103, 5103A, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156 (2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); See also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
In reaching this determination, the Federal Circuit appears 
to reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions, a statement of the case issued in June 2000 and a 
supplemental statement of the case issued in April 2002.  
Moreover, both of those documents informed the veteran 
regarding the division of responsibilities between VA and the 
claimant in obtaining evidence.  Furthermore, the RO also 
made satisfactory efforts to ensure that all relevant 
evidence had been associated with the claims file.  For 
example, in May 1999, the veteran identified five facilities 
at which she claimed to have received treatment for her 
nervous condition.  Those facilities included the Royale 
Treatment Center in Santa Ana, California, the UCI Medical 
Center in Orange, California, Columbia Johnston-Willis 
Hospital in Richmond, Virginia, Retreat Hospital in Richmond 
Virginia, and Riverside Community Hospital in Riverside, 
California.  In August 2001 the RO contacted all of those 
facilities in an attempt to obtain treatment records.  Every 
facility, with the exception of Riverside Community Hospital, 
responded to the RO's inquiry.  All responding facilities 
stated that they had no records pertaining to the veteran.  
In a November 2001 letter, the RO informed the veteran of the 
results of their inquiry.  That letter explained to the 
veteran that it was her responsibility to contact those 
facilities in further pursuit of medical evidence related to 
her claim.

Further regarding the VCAA, the Board observes that the 
evidence associated with the claims file includes VA 
outpatient treatment reports dated from April 1999 to August 
2001.  Additionally, statements from the veteran are of 
record. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  All reasonable efforts have been 
made to obtain reports of treatment at private facilities, 
and the veteran was duly notified when a search failed to 
produce such records.  VA records have been obtained.  
Because there is no basis to reopen the claim, the Board 
finds there is no obligation to provide a VA examination or 
medical opinion.  She was further informed that it was her 
responsibility to further pursue the acquisition of such 
records.  The Board finds that the duty to notify has been 
satisfied both in terms of notice of the evidence required to 
substantiate the claim and as to the division of 
responsibilities of the VA and the claimant in obtaining the 
evidence needed to substantiate the claim.  With regard to 
the division of responsibilities, the RO has, in fact, 
attempted to obtain all relevant evidence that has been 
identified and has established the four of the five providers 
alleged to have relevant records do not have them.  The 
claimant has clearly been advised or her responsibility to 
obtain the remaining alleged records.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, the VCAA has 
been satisfactorily complied with and this case is ready for 
appellate review.

Relevant law and regulations

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).

Analysis

As previously noted, in a July 1971 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for emotion instability.  That decision was based 
upon the veteran's service medical records.  Those records 
reflected treatment for emotional problems, diagnosed as 
hysterical personality.  Based on that evidence, the RO 
determined that the veteran had a constitutional or 
developmental abnormality rather than a disability under the 
law.  Thus, service connection was denied.  

The evidence subsequent to the July 1971 rating decision 
includes VA outpatient treatment reports dated from April 
1999 to August 2001.  While the veteran has claimed that she 
has received treatment for her nervous condition at 5 mental 
health facilities, no records of treatment were found, 
despite a comprehensive search by the RO.  Four of the 
facilities denied having any records pertinent to the 
veteran.  The fifth facility, Riverside Community Hospital, 
did not respond to the inquiry.  As already discussed, the 
veteran was properly informed of the results of the records 
search and was informed of her responsibility to attempt to 
obtain the records herself.

As noted earlier, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  Here, the VA 
outpatient treatment reports dated from April 1999 to August 
2001 are not cumulative or redundant.  Therefore, they are 
"new" under 38 C.F.R. § 3.156(a).  However, this material 
fails to establish, or at least suggest the possibility of, a 
relationship between the veteran's present nervous condition 
and active duty.  The newly submitted evidence further fails 
to contradict the RO's July 1971 conclusion that the 
veteran's in-service symptomatology was a constitutional or 
developmental abnormality.  Therefore, the evidence submitted 
subsequent to the last final rating decision in July 1971 
does not bear directly and substantially upon the specific 
matter under consideration, and as such, the evidence is not 
"material" under 38 C.F.R. § 3.156(a).  

In conclusion, the evidence missing at the time of the July 
1971 rating decision was medical evidence showing that the 
veteran had a disability for which compensation benefits are 
provided under the law that was incurred or aggravated by 
active service.  Despite the presentation of additional 
evidence subsequent to July 1971, this medical evidence is 
still lacking.  Put another way, while recent VA medical 
record reflect complaints and treatment for psychiatric 
disorders, they did not contain any competent medical 
statements linking such disorders to service or 
recharacterizing the veteran's symptomatology as other than a 
constitutional or developmental abnormality.  Therefore, the 
veteran has not submitted new and material evidence 
sufficient to reopen her claim of service connection for a 
psychiatric disorder.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for a nervous disorder is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

